Exhibit 10.6

 

OCCIDENTAL PETROLEUM CORPORATION

 

AMENDMENT

TO

SENIOR EXECUTIVE SURVIVOR BENEFIT PLAN

 

(Effective as of January 1, 1986,

Amended and Restated Effective as of January 1, 1996)

 

WHEREAS, Occidental Petroleum Corporation (the “Corporation”) adopted the Senior
Executive Survivor Benefit Plan (the “Plan”) effective as of January 1, 1986;
and

 

WHEREAS, the Plan was amended and restated effective as of January 1, 1996; and

 

WHEREAS, it is desirable to further amend the Plan, with respect to participants
employed by the Corporation or an affiliate at any time on or after January 1,
2005, in light of the potential application of Section 409A of the Internal
Revenue Code of 1986, as amended, to their benefits under the Plan; and

 

WHEREAS, pursuant to Section K of the Plan, each such participant must consent
in writing before the following amendments can apply to his or her benefits
under the Plan; and

 

WHEREAS, for purposes of the Plan, all such participants either have already
retired pursuant to an “Approved Retirement,” or are eligible for “Approved
Retirement,” as such term is defined in Section M,4 of the Plan, and have made
premium payments under the Plan for at least five years;

 

NOW, THEREFORE, effective October 31, 2008, the Plan is amended as follows with
respect to participants who are employed by the Corporation or an affiliate at
any time on or after January 1, 2005 and who consent in writing to such
amendments:

 

1.                                       Section C,2 is amended by adding the
following paragraph to the end thereof:

 

“Notwithstanding anything herein to the contrary, an Executive may terminate
participation in the Plan and have the Company purchase the policy or policies
on his life for the amount set forth above, provided the Executive notifies the
Administrator in writing of such election by October 31, 2008, in which case the
Company shall purchase the Executive’s ownership interest in the policy or
policies on the Executive’s life for the amount set forth above, in the first
calendar quarter of 2009.  Effective October 31, 2008, the Executive’s right to
terminate participation in the Plan as provided in this Section C,2, shall, to
the extent not exercised in accordance with the foregoing, terminate.”

 

2.                                       Section C,4 is amended by adding the
following paragraph to the end thereof:

 

“Notwithstanding anything herein to the contrary, effective October 31, 2008, no
additional Executives shall be selected by Company Management to

 


 

participate in the Plan and no Executives already participating in the Plan
(whether or not retired pursuant to an Approved Retirement) shall be removed
from participation.”

 

3.             The first paragraph of Section H,2 is amended to read as follows:

 

“The Executive shall be entitled to purchase any or all of the insurance
policies on his life which are held by the Company under this Plan pursuant to
Section H,1 upon the occurrence of any of the events set forth below. The
Executive must provide written notice of his election to purchase such policies
not later than 40 days following the occurrence of such event and the Company
shall have 10 days following its receipt of such notice to correct such event. 
If the Company fails to correct such event within this 10-day period, it shall
transfer ownership of such policies to the Executive not later than 24 days
after the end of such period.”

 

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

 

 

BY:

 

 

 